DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 02/08/2022.  Claims 1, 3-5, 7-12, 14 and 15 are now pending in the present application.

Allowable Subject Matter
Claims 1, 3-5, 7-12, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record, CHEN et al. (US 20130040693 A1) (hereinafter Chen) in view of Maxwell et al. (US 20060258356 A1) (hereinafter Maxwell), fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Chen discloses a method performed by a terminal in a mobile communication system (FIG. 1 and 4-6), the method comprising:
establishing, during a communication with a first network, a second connection to a second network while maintaining a first connection to the first network (FIG. 6, step S640 and S650, par. 0030, for establishing a connection to WLAN or non-cellular network while still connecting to the cellular network).
Maxwell discloses connection to the second network using a temporary access point name (APN) (FIG. 1, par. 0038, “A first type of temporary APN is sent to the mobile station when the mobile station attaches to the WLAN access network 102”). 
However Chen in combination with Maxwell fail to discloses or teach, “transmitting, to the second network via the second connection, a message restrictively allowed for the temporary APN; performing a handover for moving an internet protocol (IP) address of the first connection to the second network, in case that a quality of the second network as a result of the transmitting of the message is greater than or equal to a threshold value; performing the communication continuously via the first connection while measuring the quality of the second network and until the second connection using the temporary APN is released, in case that the quality of the second network as the result of the transmitting of the message is less than the threshold value; and performing the communication via the first connection after the second connection is released”, in combination with other limitations of the claim.
claim 5, the prior arts of the record, Chen in view of Maxwell, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Chen discloses a terminal in a mobile communication system (FIG. 1 par. 0025 for mobile communication device 110), the terminal comprising:
a transceiver configured to transmit or receive a signal; and a controller (FIG. 1 for inherent transceiver and controller if the mobile communication 110) configured to:
establish, during a communication with a first network, a second connection to a second network while maintaining a first connection to the first network (FIG. 6, step S640 and S650, par. 0030, for establishing a connection to WLAN or non-cellular network while still connecting to the cellular network).
Maxwell discloses connection to the second network using a temporary access point name (APN) (FIG. 1, par. 0038, “A first type of temporary APN is sent to the mobile station when the mobile station attaches to the WLAN access network 102”).
However Chen in combination with Maxwell fail to discloses or teach, “transmit, to the second network via the second connection, a message restrictively allowed for the temporary APN, perform a handover for moving an internet protocol (IP) address of the first connection to the second network, in case that a quality of the second network as a result of the transmitting of the message is greater than or equal to a threshold value, perform the communication continuously via the first connection while measuring the quality of the second network and until the second connection using the temporary APN is released, in case that the quality of the second network as the result of the transmitting of the message is less than the threshold value, and perform the communication via the first connection after the second connection is released”, in combination with other limitations of the claim.
Regarding claim 9, the prior arts of the record, Chen in view of Maxwell, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Chen discloses a method performed by a network entity associated with a second network in a mobile communication system (FIG. 1 for non-cellular network 130 and Access Point (AP) 130), the method comprising:
receiving, from a terminal performing a communication with a first network via a first connection, a request for establishing a second connection which is a new connection with the second network (FIG. 6, for establishing (after an inherent request signal from the mobile communication device 110) a connection to WLAN or non-cellular network, step S640, while still connecting to the cellular network, step 650, par. 0030).
Maxwell discloses connection to the second network by using a temporary access point name (APN) (FIG. 1, par. 0038, “A first type of temporary APN is sent to the mobile station when the mobile station attaches to the WLAN access network 102”).
Chen in combination with Maxwell fail to discloses or teach, “receiving, from the terminal via the second connection, a message restrictively allowed for the temporary APN, wherein a handover for moving an internet protocol (IP) address of the first connection to the second network is performed, in case that a quality of the second network based on the message is greater than or equal to a threshold value, wherein the communication is performed continuously via the first connection while measuring the quality of the second network and until the second connection using the temporary APN is released, in case that the quality of the second network based on the message is less than the threshold value, and wherein the communication is performed via the first connection after the second connection is released”, in combination with other limitations of the claim.
Regarding claim 12, the prior arts of the record, Chen in view of Maxwell, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Chen discloses a network entity associated with a second network in a mobile communication system (FIG. 1, for Access Point (AP), 131 of the non-cellular network 130, par. 0025), the network comprising
a transceiver configured to transmit or receive a signal (FIG.1 for inherent transceiver and controller of AP 131); and a controller configured to:
receive, from a terminal performing a communication with a first network via a first connection, a request for establishing a second connection which is a new connection with the second network (FIG. 6, for establishing (after an inherent request signal from the mobile communication device . 
Maxwell discloses connection to the second network by using a temporary access point name (APN) (FIG. 1, par. 0038, “A first type of temporary APN is sent to the mobile station when the mobile station attaches to the WLAN access network 102”).
However Chen in combination with Maxwell fail to discloses or teach, “receive, from the terminal via the second connection, a message restrictively allowed for the temporary APN, wherein a handover for moving an internet protocol (IP) address of the first connection to the second network is performed, in case that a quality of the second network based on the message is greater than or equal to a threshold value, wherein the communication is performed continuously via the first connection while measuring the quality of the second network and until the second connection using the temporary APN is released, in case that the quality of the second network based on the message is less than the threshold value, and wherein the communication is performed via the first connection after the second connection is released”, in combination with other limitations of the claim.
Therefore, claims 1, 3-5, 7-12, 14 and 15  are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Stojanovski et al. (US 20180288657 A1) disclose DUAL RADIO OPERATION BETWEEN ACCESS SYSTEMS USING 3GPP RADIO ACCESS TECHNOLOGY.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642